Citation Nr: 1454121	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from: November 1981 to July 1985; November 1990 to May 1991; October 1994 to April 1995; November 1995 to March 1996; December 1996 to May 1997; December 1997 to September 1998; November 1998 to September 1999; October 1999 to September 2000; October 2000 to April 2001; October 2001 to December 2003; and August 2006 to January 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing by videoconference, but withdrew his request in October 2014.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims system. 


FINDING OF FACT

On October 1, 2014, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran and his representative that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for a withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

The Veteran and his authorized representative advised VA in October 2014 that the Veteran requested to withdraw his appeal on all issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


